Appeal by the *557defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered September 15, 1998, convicting him of aggravated assault upon a police officer, attempted murder in the first degree, criminal possession of a weapon in the second degree, assault in the first degree, robbery in the first degree (twelve counts), and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to prospective jurors for cause were properly denied by the trial court because the jurors gave unequivocal assurances that they could set aside any bias and render an impartial verdict based upon the evidence (see People v Johnson, 94 NY2d 600).
The defendant’s contentions that the People failed to timely turn over Rosario material (see People v Rosario, 9 NY2d 286, cert denied 386 US 866) are either unpreserved for appellate review because he failed to request any relief, or without merit (see People v Soyouzov, 235 AD2d 439; People v Marchuk, 235 AD2d 434; People v Swinson, 227 AD2d 508). In addition, the defendant’s contention that a sanction is warranted because the police department destroyed an audio recording of a 911 emergency call is without merit. There was no wrongdoing on the part of the People. The recording was destroyed before the defendant’s request, a “sprint report” of the 911 call was provided to the defendant, and the defendant failed to allege any prejudice (see People v Green, 244 AD2d 423; People v Diggs, 185 AD2d 990).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Smith, J.P., Krausman, Schmidt and Cozier, JJ., concur.